DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2022 has been entered.
Response to Amendment
The amendments filed 07 December 2022 have been entered. Claims 1 and 3-4 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al. (US 2010/0221585 A1) (provided in IDS filed by Applicant 11 June 2020) in view of Kira et al. (JP 2017165977 A) (references herein made with respect to English Machine Translation attached) and further in view of Takamura et al. (US 2013/0071740 A1).

Regarding claim 1, Terashima discloses a pressure-sensitive adhesive tape for a battery electrode (A laminate for a non-aqueous secondary battery) in order to insulate or protect the electrode [0007]. Terashima further discloses wherein the pressure-sensitive adhesive tape include a substrate 1 (substrate layer) and an adhesive 2 applied to one surface of the substrate (an adhesive layer formed on a surface on one side of the substrate layer)  [0030]. Terashima further discloses that the thickness of the pressure-sensitive adhesive 2 is not particularly limited, but is preferably from 5 µm to 60 µm [0047].
Additionally, the substrate may include porous polyester films, most preferably polypropylene because of its chemical resistance, strength, and inexpensiveness. In one embodiment, Terashima discloses a biaxially oriented polypropylene film as the substrate [0061]. Terashima additionally teaches that the surface roughness Ra of the surface of the substrate to which the adhesive is applied is preferably 500 angstroms or more, but most preferably 2000 angstroms or more (2000 angstroms corresponds to 0.20 µm) [0051]. Terashima further teaches that methods for adjusting the surface roughness of the substrate include blasting fine sand and chemical techniques such as corrosion [0051].
Kira teaches a pressure-sensitive adhesive comprised of a base material and an adhesive material used for fixing members, such as in a portable device [0015]-[0016]. Kira further teaches that the base material, the substrate, is preferably a resin film [0099]. Furthermore, examples of resin films include polyolefin resin films, such as polypropylene [0100]. The term “resin film” is typically a nonporous sheet and may be a unstretched film, a uniaxially stretched film, or a biaxially stretched film [0097]. The resin film may be subjected to a surface treatment, such as corona discharge treatment or plasma treatment, to the surface on which the adhesive layer is provided [0097].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the porous biaxially oriented polypropylene film of Terashima with a nonporous biaxially oriented polypropylene resin film, as taught by Kira, with a reasonable expectation of success in providing a suitable substrate in a pressure adhesive tape.
Modified Terashima therefore renders obvious the claim limitation “A laminate for a non-aqueous secondary battery (pressure-sensitive adhesive tape), comprising: a non-porous substrate layer (nonporous biaxially oriented polypropylene film as taught by Kira); and an adhesive layer formed on a surface on one side of the substrate layer (adhesive layer 2) wherein a surface roughness on the surface on the one side of the substrate layer is greater than a surface roughness of a surface on the other side of the substrate layer, wherein the substrate layer is a resin film (polypropylene)” because the surface of the substrate on which the adhesive is applied is roughened and thus, has a surface roughness greater than the other side of the substrate. 
As mentioned previously, Terashima teaches that the adhesive layer may have a thickness between 5 to 60 µm. Kira teaches that the pressure-sensitive adhesive may have a thickness of about 4 µm or more to ensure advantageous adhesion [0092]. Modified Terashima therefore fails to disclose wherein the adhesive layer has a thickness between 0.1 and 1.0 µm.

Takamura discloses a pressure-sensitive adhesive tape for batteries comprised of a substrate and a pressure-sensitive adhesive layer laminated on at least one surface of a substrate [0010]-[0013]. The substrate is not particularly limited and may be a plastic substrate such as polypropylene when toughness is required [0060], [0062]. The pressure-sensitive adhesive tape is comprised of a polymer component and may include a rubber polymer, an acrylic polymer, and a silicone polymer [0038]. Furthermore, the adhesive tape may have a thickness between 1 µm and 45 µm [0059]. If the thickness is less than 1 µm, Takamura teaches that the tape may have insufficient adhesiveness [0059].
It would therefore be obvious, absent a showing of criticality or unexpected results regarding the thickness of the adhesives layer, for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the adhesive layer of Modified Terashima such that it had a thickness of 1 µm, as taught by Takamura, with a reasonable expectation of success in forming an adhesive layer with a suitable adhesiveness to its substrate. 
Modified Terashima therefore renders obvious the claim limitation “the adhesive layer had a thickness of 0.01 µm or more and 1 µm or less.”
Modified Terashima further reads on the claim limitation “wherein the surface roughness of the surface on one side of the substrate layer is 0.35 µm or more and 1.00 µm or less” because the range disclosed by Terashima of greater than 0.20 µm overlaps with the claimed range of 0.35 µm – 1.00 µm. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al. (US 2010/0221585 A1) (provided in IDS filed by Applicant 11 June 2020) in view of Kira et al. (JP 2017165977 A) (references herein made with respect to English Machine Translation attached) in view of Takamura et al. (US 2013/0071740 A1) as applied to claim 1 and further in view of Kamimura et al. (WO 2016104555 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 3, Modified Terashima renders obvious the claim limitations of the laminate of claim 1 as set forth above. Terashima teaches that the  surface on which the adhesive layer is applied is subject to roughening treatments and preferably has a surface roughness of greater than 0.20 µm [0051]. Terashima additionally teaches wherein the substrate has a low haze and the pressure-sensitive adhesive has a high haze to allow for easy confirmation of the position of attached portions of the adhesive [0050]. Terashima fails to provide details regarding the surface roughness of the other side of the substrate layer.
Kamimura teaches a resin sheet having a biaxially oriented polypropylene film as a substrate [0059]. Kamimura further teaches that in order to lower haze and impart surface smoothness, the surface roughness Ra is preferably less than 0.15 µm [0059]. Kamimura also notes that the low surface roughness corresponds to an untreated biaxially oriented polypropylene film [0059]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surface roughness of the untreated surface of the substrate of Modified Terashima such that it was less than 0.15 µm, as taught by Kamimura, with a reasonable expectation of success in lowering the haze of the substrate. Modified Terashima therefore renders obvious the claim limitation “wherein the surface roughness of the surface on the other side of the substrate layer is 0.01 µm or more and 0.15 µm or less” because the range disclosed by the prior art, less than 0.15 µm, overlaps with the claimed range of 0.01 µm to 0.15 µm. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al. (US 2010/0221585 A1) (provided in IDS filed by Applicant 11 June 2020) in view of Kira et al. (JP 2017165977 A) (references herein made with respect to English Machine Translation attached) in view of Takamura et al. (US 2013/0071740 A1) as applied to claim 1 and further in view of Suzuki et al. (US 2016/0141715 A1) (provided in IDS filed by Applicant 29 November 2021).

Regarding claim 4, Modified Terashima renders obvious claim limitations of the laminate of claim 1 as set forth above. Terashima additionally discloses wherein the adhesive layer preferably has heat meltability and is acrylic [0032]. Terashima fails to disclose a nitrile-containing monomer unit in the adhesive layer.
Suzuki teaches a binder with a strong sticking strength [0031]. Suzuki further teaches that the binder is comprised of a polymer and a (meth)acrylonitrile unit wherein (meth)acrylonitrile implies the presence of acrylonitrile and meth acrylonitrile together [0031]. The preferred ratio of the (meth)acrylonitrile unit is 10 to 60% by mass [0034].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the adhesive layer of Modified Terashima with the binder of Suzuki with a reasonable expectation of success in forming an adhesive layer with a suitable adhesion to the substrate. It is obvious to one of ordinary skill in the art to substitute a known prior art element for another when the substitution yields no more than predictable results (a binder with suitable adhesive properties to a substrate). See MPEP 2143(I)(B).
Modified Terashima therefore renders obvious the claim limitation “ wherein the adhesive layer comprises organic particles, and the organic particles are made of a polymer which comprises 1% by mass or more and 70% by mass or less of a nitrile group-containing monomer unit.”
Response to Arguments
Applicant's arguments filed 07 December 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to the newly amended limitation of claim 1 that the range of surface roughness disclosed by Terashima of greater than 0.20 µm is too broad to render obvious the claimed range of 0.35 µm or more and 1.00 µm or less (Remarks, pg. 6). This is not found persuasive because, although a range of greater than 0.20 µm is open-ended, it is the examiner’s position that the range is reported with a degree of specificity (i.e. to a tenth of a µm) that renders obvious the claimed range. Additionally, Terashima discloses a specific embodiment (Example 3) in which the surface roughness of the substrate was reported to be 0.367 µm and demonstrated good adhesiveness (Table 1).
Therefore, while the examiner’s position remains that the range disclosed by Terashima renders obvious the range claimed in amended claim 1, the example 3 embodiment of Terashima in view of Kira and Takamura further renders obvious the claimed range because the roughness disclosed is within the claimed range. The Courts have held that "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." See MPEP 2131.03.
Applicant additionally argues that the amended range in claim 1 is nonobvious because the range achieves allegedly unexpected results (Remarks, pg. 7). This is not found persuasive as the data relied upon to show the alleged unexpected results (Examples 1-3) are not exhaustive enough to indicate unexpected results. Additionally, as set forth above, claim 1 is alternatively rendered obvious by Example 3 of Terashima in view of Kira and Takamura because Example 3 of Terashima anticipates the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728